DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 12/07/2021 for 16/762162. Claims 1, 3, 5, 8-9, 12, and 15-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/07/2021 has been entered.

Response to Arguments
In view of Applicant's amendments, the objections of claims 1, 8, 16, and 17 have been withdrawn.
In view of Applicant's amendments, the 112(b) of claims 1, 3, 5, 8-9, 12, and 15-26 have been withdrawn.
Applicant's arguments with respect to claims 1, 8, and 17 have been considered but are not persuasive in view of the newly cited Song Yi reference being used in the current rejection.
Applicant's specification does not disclose a special definition of "designated area", merely an example of one, "draggable virtual content 20a may be virtual screen 
Dependent claims 3, 5, 9, 12, 15, and 17-26 are rejected at least based on their dependence from independent claims 1, 8, and 16.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities.
Claim 1 recites "the context of the medical procedure" which lacks antecedent basis and has been interpreted as "[[the]] --a-- context of [[the]] --a-- medical procedure".
Claim 3 recites "the view of a designated area of the physical object" is unclear if it refers to the "designated area of the augmented reality field of view" as recited in parent claim 1 or a "view of a designated area of the physical object" and has been interpreted as "[[the]] --a-- view of a designated area of the physical object".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3, 5, 8-9, 12, and 15-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 16 recite the limitations "wherein the interaction indicator indicates a designated area of the augmented reality field of view for displaying the virtual object in the context of the medical procedure" and causing "the virtual object to be displayed in the designated area of the augmented reality field of view indicated by the interaction indicator". While the substitute specification filed 01/28/2021 discloses a designated area of an augmented reality field of view for displaying a dragged physical content or item [pg. 12:7-12, 12:22-27], it does not appear to describe in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention of "a designated area of the augmented reality field of view for displaying the virtual object in the context of the medical procedure", only where a designated area for displaying virtual objects includes a designated area of a physical screen for dragging virtual content [pgs. 9:8-16, 9:37-10:2, 10:13-22, 11:11-19].
Claims 1, 8, and 16 recite the limitation "wherein the interaction indicator is different for different types of virtual objects associated with a medical procedure". While the substitute specification filed 01/28/2021 discloses different virtual objects ("virtual screen of a planned path through a patient anatomy [pg. 9:10-11], "hologram of a patient anatomy" [pg. 9:29], "device configuration delineated on a virtual procedure card" [pg. 10:15-16], "virtual representation of a medical tool" [pg. 11:13]), it does not appear to describe in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention of "wherein the interaction indicator is different for different types of virtual objects associated with a medical procedure", even going so far as to list the same designated area of "a designated area of the physical screen", e.g., "an upper left hand corner of the physical screen", or "a designated region of the physical world", e.g., "a region of a procedure room encircling 
Dependent claims 3, 5, 9, 12, 15, and 17-26 are rejected under 35 USC 112(a) as failing to comply with the written description requirement for failing to remedy the deficiencies of parent claims 1, 8, and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 8-9, 12, and 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song Yi et al. (KR 20170089662 A, machine translation provided and retrieved from https://globaldossier.uspto.gov/#/details/KR/20160010164/A/95183, Feb 2022) in view of Lang (US 20170258526 A1).

As to claim 1, Song Yi discloses a augmented reality drag and drop device [para 0034, 0102, terminal provides augmented reality as consistent with the "augmented reality drag and drop device" term as specifically defined in Applicant's specification]
an augmented reality display [Figs. 1-2, para 0039, 0100, 0102, display providing augmented display as consistent with the "augmented reality display" term as specifically defined with Applicant's specification] configured to
display, in an augmented reality field of view, a virtual object relative to a view of a physical object within a physical world [Fig. 3, para 0038, 0121-0122, visual field provides augmented reality display including augmented reality screen (read: virtual object, note screen is displayed by the terminal as consistent with the "virtual object" term as specifically defined in Applicant's specification) and exterior device (read: physical object, note exterior device is a physical item as consistent with the "physical object" term as specifically defined in Applicant's specification) within environment (read: physical world) as sensed by terminal sensing part],
wherein the augmented reality field of view includes an interaction indicator configured to direct interaction between the virtual object and the physical object in the augmented reality field of view [Fig. 3, para 0122-0124, visual field includes exterior device image (read: interaction indicator), note the limitation "to direct interaction between the virtual object and the physical object in the augmented reality field of view" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "interaction indicator" as recited in the claim (see MPEP 2111.04); however, also note exterior device image used in (read: direct) moving operation (read: interaction) between augmented reality screen and exterior device],
wherein the interaction indicator indicates a designated area of the augmented reality field of view for displaying the virtual object in the context of the … procedure [Fig. 3, para 0122-0124, exterior device image indicates display screen (read: designated area) of exterior device on which augmented reality screen is displayed after selection interaction (read: procedure)]; and
an augmented reality drag and drop controller [Fig. 1, para 0034, 0040-0043, control unit, note control unit included in terminal is an element controlling applications and is consistent with the "augmented reality drag and drop controller" term as specifically defined in Applicant's specification] configured
to establish communication [Fig. 2, para 0040, 0112-0113, 0116, interface unit connects to exterior device] with a physical drag and drop controller of a physical drag and drop device that includes the physical object [Fig. 2, para 0112-0113, 0123-0124, exterior device is a machine capable of performing display control in response to drag gesture and is consistent with the terms "physical drag and drop controller" and "physical drag and drop device" as specifically defined in Applicant's specification], and
to control, in cooperation with the physical drag and drop controller of the physical drag and drop device via the established communication, a drag and drop operation [para 0070-0071, 0112, 0123-0124, device performs control of moving screen to connected exterior device in response to drag gesture];
wherein the virtual object comprising a[n] … image … associated with the … procedure [Fig. 3, para 0122-0124, augmented reality screen used in selection interaction], and
wherein the augmented reality drag and drop controller causes the virtual object to be displayed in the designated area of the augmented reality field of view indicated by the interaction indicator [Fig. 3, para 0121-0124, device displays augmented reality screen on display screen of exterior device].
However, Song Yi does not specifically disclose wherein "the … procedure" is "the medical procedure"; wherein the interaction indicator is different for different types of virtual objects associated with a medical procedure; and wherein the virtual object comprises a live image feed from a medical imager or live data from medical monitoring equipment associated with the medical procedure.
Lang discloses:
wherein "the … procedure" is "the medical procedure" [para 0262, surgical procedure];
wherein the interaction indicator is different for different types of virtual objects associated with a medical procedure [para 0210-0211, 0218, 0262, different live data (read: interaction indicator) used to register display (read: direct interaction) different types of virtual data during surgical procedure]; and
wherein the virtual object comprises  [para 0210-0211, 0218, 0262, project virtual data of current surgical step (read: live data) as viewed by head-mounted display (read: medical monitoring equipment, note broadest reasonable interpretation of medical monitoring equipment includes display capturing surgical steps as performed by surgeon) used during surgical procedure, note strikethrough indicates non-selected alternatives]
Song Yi and Lang are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure, interaction indicator, and virtual object as disclosed by Song Yi with the medical procedure, plurality of interaction indicators, and virtual live data as disclosed by Lang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song Yi as described above to improve accuracy of surgical steps and thereby ultimately improve overall accuracy of the surgical procedure [Lang, para 0441].

As to claim 3, Song Yi discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control, in cooperation with the physical drag and drop controller of the physical drag and drop device, a drag and drop of the virtual object as displayed by the augmented reality display onto
the view of the physical object [Fig. 3, para 0122-0124, device displays moving augmented reality screen to display screen of connected exterior device in response to drag gesture],



As to claim 5, Song Yi discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control, in cooperation with the physical drag and drop controller of the physical drag and drop device, a drag and drop of the view of the physical object onto:

a designated area of the virtual object as displayed by the augmented reality display [Fig. 10, para 0154-0158, drag and drop gesture moving image of exterior device screen to domain for screens (read: designated area) as provided by device in augmented reality visual view],



As to claim 8, Song Yi discloses the augmented reality drag and drop controller [Fig. 1, para 0034, 0040-0043, control unit, note control unit included in terminal is an element controlling applications and is consistent with the "augmented reality drag and drop controller" term as specifically defined in Applicant's specification] of an augmented reality device [para 0034, 0102, terminal including control unit provides augmented reality as consistent with the "augmented reality drag and drop device" term as specifically defined in Applicant's specification], comprising:
an augmented reality drag and drop controller configured to establish communication [para 0041-0042, 0112-0113, control unit controls terminal operation including terminal interface unit connecting to exterior device] with a physical drag and drop controller of a physical drag and drop device that includes a physical object [Fig. 2, para 0112-0113, 0123-0124, exterior device is a machine capable of performing display control in response to drag gesture and is consistent with the terms "physical drag and drop controller", "physical drag and drop device", and "physical device" as specifically defined in Applicant's specification];
at least one processor [Fig. 1, para 0034, control unit]; and
at least one non-transitory memory having instructions that, when executed by the at least one processor [para 0034, 0041, device terminal includes memory stores data operated by terminal control unit], cause the at least one processor to:
delineate the physical object in a display by an augmented reality device display [Fig. 2, para 0112-0114, 0118-0119, recognize (read: delineate, note broadest reasonable interpretation of delineate includes object recognition as consistent with Applicant's specification) exterior device as seen through visual field of device display providing augmented reality (read: augmented reality display device)] to generate an augmented reality field of view including a view of a virtual object relative to a view of the physical object within a physical world [Fig. 3, para 0038, 0121-0122, visual field provides augmented reality display including augmented reality screen (read: virtual object, note screen is displayed by the terminal as consistent with the "virtual object" term as specifically defined in Applicant's specification) and exterior device (read: physical object, note exterior device is a physical item as consistent with the "physical object" term as specifically defined in Applicant's specification) within environment (read: physical world) as sensed by terminal sensing part],
wherein the virtual object and the physical object are each associated with a … procedure [para 0122-0124, augmented reality screen and exterior device operated by selection gesture (read: procedure)],
wherein the virtual object comprises a[n] … image … associated with the … procedure [Fig. 3, para 0122-0124, augmented reality screen used in selection interaction],
wherein the augmented reality field of view includes an interaction indicator configured to direct interaction between the virtual object and the physical object in the augmented reality field of view [Fig. 3, para 0122-0124, visual field includes exterior device image (read: interaction indicator), note the limitation "to direct interaction between the virtual object and the physical object in the augmented reality field of view" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "interaction indicator" as recited in the claim (see MPEP 2111.04); however, also note exterior device image used in (read: direct) moving operation (read: interaction) between augmented reality screen and exterior device],
wherein the interaction indicator indicates a designated area of the augmented reality field of view for displaying the virtual object in the context of the … procedure [Fig. 3, para 0122-0124, exterior device image indicates display screen (read: designated area) of exterior device on which augmented reality screen is displayed after selection interaction], and
control, in cooperation with the physical drag and drop controller of the physical drag and drop device via the established communication, a drag and drop operation that causes an interaction between the virtual object and the physical object in the augmented reality field of view [para 0070-0071, 0112, 0123-0124, device performs control of moving (read: operation) augmented reality screen to display of connected exterior device in response to drag gesture],
wherein the augmented reality drag and drop controller causes the virtual object to be displayed in the designated area of the augmented reality field of view indicated by the interaction indicator [Fig. 3, para 0121-0124, device displays augmented reality screen on display screen of exterior device].
However, Song Yi does not specifically disclose wherein "a … procedure" is "a medical procedure" and "the … procedure" is "the medical procedure"; wherein the virtual object comprises a live image feed from a medical imager or live data from medical monitoring equipment associated with the medical procedure; and wherein the interaction indicator is different for different types of virtual objects associated with a medical procedure.
Lang discloses:
wherein "a … procedure" is "a medical procedure" and "the … procedure" is "the medical procedure" [para 0262, surgical procedure];
wherein the virtual object comprises [para 0210-0211, 0218, 0262, project virtual data of current surgical step (read: live data) as viewed by head-mounted display (read: medical monitoring equipment, note broadest reasonable interpretation of medical monitoring equipment includes display capturing surgical steps as performed by surgeon) used during surgical procedure]; and
wherein the interaction indicator is different for different types of virtual objects associated with a medical procedure [para 0210-0211, 0218, 0262, different live data (read: interaction indicator) used to register display (read: direct interaction) different types of virtual data during surgical procedure]
Song Yi and Lang are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure, virtual object, and interaction indicator as disclosed by Song Yi with the medical procedure, virtual live data, and plurality of interaction indicators as disclosed by Lang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song Yi as described above to improve accuracy of surgical steps and thereby ultimately improve overall accuracy of the surgical procedure [Lang, para 0441].

As to claims 9, 12, 22, and 25, Song Yi and Lang, combined at least for the reasons above, disclose the augmented reality drag and drop controller of claim 8 comprising limitations substantially similar to those recited in claims 3, 5, 21, and 24, respectively, and are rejected under similar rationale.

As to claim 15
a push operation to drag and drop the virtual object relative to the physical object [Fig. 3, para 0112, 0122-0124, drag gesture moves augmented reality screen to connected exterior device] 


As to claim 16, Song Yi discloses an augmentation reality drag and drop method, comprising:
displaying via an augmented reality drag and drop device [para 0034, 0102, terminal including control unit provides augmented reality as consistent with the "augmented reality drag and drop device" term as specifically defined in Applicant's specification], a virtual object relative to a view of a physical object within a physical world [Fig. 3, para 0038, 0121-0122, visual field provides augmented reality display including augmented reality screen (read: virtual object, note screen is displayed by the terminal as consistent with the "virtual object" term as specifically defined in Applicant's specification) and exterior device (read: physical object, note exterior device is a physical item as consistent with the "physical object" term as specifically defined in Applicant's specification) within environment (read: physical world) as sensed by terminal sensing part],
wherein the virtual object and the physical object are each associated with a … procedure [para 0122-0124, augmented reality screen and exterior device operated by selection gesture (read: procedure)], and
wherein the virtual object comprises a[n] … image … associated with the … procedure [Fig. 3, para 0122-0124, augmented reality screen used in selection interaction];
indicating via the augmented reality drag and drop device an interaction indicator in an augmented reality field of view to direct interaction between the virtual object and the physical object [Fig. 3, para 0122-0124, visual field as indicated by device providing augmented reality display includes exterior device image (read: interaction indicator), note the limitation "to direct interaction between the virtual object and the physical object" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "interaction indicator" as recited in the claim (see MPEP 2111.04); however, also note exterior device image used in (read: direct) moving operation (read: interaction) between augmented reality screen and exterior device],
wherein the interaction indicator indicates a designated area of the augmented reality field of view for displaying the virtual object in the context of the … procedure [Fig. 3, para 0122-0124, exterior device image indicates display screen (read: designated area) of exterior device on which augmented reality screen is displayed after selection interaction], and;
establishing communication [Fig. 2, para 0112-0113, 0116, device including interface unit connects to exterior device] between an augmented reality drag and drop controller of the augmented reality drag and drop device [Fig. 1, para 0034, 0040-0043, control unit, note control unit included in terminal is an element controlling applications and is consistent with the "augmented reality drag and drop controller" term as specifically defined in Applicant's specification] and a physical drag and drop controller of a physical drag and drop device that includes the physical object [Fig. 2, para 0112-0113, 0116, 0123-0124, exterior device is a machine capable of performing display control in response to drag gesture and is consistent with the terms "physical drag and drop controller" and "physical drag and drop device" as specifically defined in Applicant's specification]; and
cooperatively controlling, via the established communication between the augmented reality drag and drop controller and the physical drag and drop device controller, a drag and drop operation that causes an interaction between the virtual object and the physical object in the augmented reality field of view [para 0070-0071, 0112, 0123-0124, device performs control of moving (read: operation) augmented reality screen to display of connected exterior device in response to drag gesture],
wherein the augmented reality drag and drop controller causes the virtual object to be displayed in the designated area of the augmented reality field of [Fig. 3, para 0121-0124, device displays augmented reality screen on display screen of exterior device].
However, Song Yi does not specifically disclose wherein "a … procedure" is "a medical procedure" and "the … procedure" is "the medical procedure"; wherein the virtual object comprises a live image feed from a medical imager or live data from medical monitoring equipment associated with the medical procedure; and wherein the interaction indicator is different for different types of virtual objects associated with a medical procedure.
Lang discloses:
wherein "a … procedure" is "a medical procedure" and "the … procedure" is "the medical procedure" [para 0262, surgical procedure];
wherein the virtual object comprises a live image feed from a medical imager or live data from medical monitoring equipment associated with the medical procedure [para 0210-0211, 0218, 0262, project virtual data of current surgical step (read: live data) as viewed by head-mounted display (read: medical monitoring equipment, note broadest reasonable interpretation of medical monitoring equipment includes display capturing surgical steps as performed by surgeon) used during surgical procedure]; and
wherein the interaction indicator is different for different types of virtual objects associated with a medical procedure [para 0210-0211, 0218, 0262, different live data (read: interaction indicator) used to register display (read: direct interaction) different types of virtual data during surgical procedure].
Song Yi and Lang are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure, virtual object, and interaction indicator as disclosed by Song Yi with the medical procedure, virtual live data, and plurality of interaction indicators as disclosed by Lang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song Yi as described above to improve accuracy of surgical steps and thereby ultimately improve overall accuracy of the surgical procedure [Lang, para 0441].

As to claim 17, Song Yi discloses the augmentation reality drag and drop method of claim 16, wherein cooperatively controlling the drag and drop operation includes at least one of:
controlling, via the established communication between the augmented reality drag and drop controller and the physical drag and drop controller, a drag and drop of the virtual object onto the view of the physical object [Fig. 3, para 0122-0124, device displays moving augmented reality screen to display screen of connected exterior device];




As to claims 18, 23, and 26, Song Yi and Lang, combined at least for the reasons above, disclose the augmentation reality drag and drop method of claim 16 comprising limitations substantially similar to those recited in claims 5, 21, and 24, respectively, and are rejected under similar rationale.

As to claim 19, Song Yi discloses the augmentation reality drag and drop method of claim 16, wherein the virtual object includes [Fig. 3, para 0102, 0122-0124, augmented reality provided by overlapping virtual screen with image of visual field].

As to claim 20, Song Yi discloses the augmentation reality drag and drop method of claim 16, wherein the physical object includes [Fig. 3, para 0122-0124, exterior device].

As to claim 21, Song Yi discloses the augmented reality drag and drop device of claim 1,
wherein the … procedure comprises an imaging procedure [Fig. 3, para 0112, 0122-0124, selection interaction involves displaying (read: imaging) screen on connected exterior device], 
wherein the physical object comprises a … tool [Figs. 2-3, para 0112, 0122-0124, exterior device used to carry out augmented reality operation and falls under the broadest reasonable interpretation of tool];
wherein the virtual object comprises [Fig. 3, para 0122-0124, augmented reality screen displayed as a virtual screen overlapping visual field (read: designated region) of environment (read: physical world) as sensed by terminal sensing part], 
wherein the interaction generates a virtual representation … [Fig. 3, para 0122-0124, display augmented reality screen on exterior device screen, note display of a screen by the exterior device screen is a computer-generated display and falls under the broadest reasonable interpretation of a virtual representation].
However, Song Yi does not specifically disclose wherein "the … procedure" is "the medical procedure", wherein "a … tool" is "a medical tool", and wherein "a virtual representation …" is "a virtual representation of the medical tool".
Lang discloses wherein "the … procedure" is "the medical procedure" [para 0245, surgical procedure], "a … tool" is "a medical tool" [para 0243-0245, physical tool], and "a virtual representation …" is "a virtual representation of the medical tool" [para 0243-0245, virtual tool representation of physical tool].
Song Yi and Lang are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure, tool, and virtual representation as disclosed by Song Yi with 
One of ordinary skill in the art would be motivated to modify Song Yi as described above to improve accuracy of surgical steps and thereby ultimately improve overall accuracy of the surgical procedure [Lang, para 0441].

As to claim 24, Song Yi discloses the augmented reality drag and drop device of claim 1, wherein the interaction is during a … phase of the … procedure [Fig. 3, para 0014, 0122-0124, moving operation occurs in response to (read: phase) detected selection gesture].
However, Song Yi does not specifically disclose a planning phase of the medical procedure.
Lang discloses a planning phase of the medical procedure [para 0215, 0240, 0262, virtual surgical plan generated pre-operatively].
Song Yi and Lang are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the phase and procedure as disclosed by Song Yi with the planning phase and medical procedure as disclosed by Lang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song Yi as described above to improve accuracy of surgical steps and thereby ultimately improve overall accuracy of the surgical procedure [Lang, para 0441].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shekar et al. (“Live augmented reality: a new visualization method for laparoscopic surgery using continuous volumetric computed tomography”) generally teaches an augmented reality system providing continuous CT scans during a surgical procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145